Exhibit 10.1
 
EXECUTION VERSION
 
 
Loews Corporation
 
21,000,000 Shares
Common Stock
($1.00 par value)
Underwriting Agreement
 



 
New York, New York
 
May 25, 2006


 
To the Representatives
named in Schedule I hereto
of the several Underwriters named
in Schedule II hereto


 
Ladies and Gentlemen:
 
Joan H. Tisch (the “Selling Stockholder”) proposes to sell to the several
underwriters named in Schedule II hereto (the “Underwriters”), for whom you (the
“Representatives”) are acting as representatives, 21,000,000 shares of Loews
Common Stock, $1.00 par value (“Loews Common Stock”), of Loews Corporation, a
corporation organized under the laws of Delaware (the “Company”) (said shares to
be sold by the Selling Stockholder being hereinafter called the “Securities”).
To the extent there are no additional Underwriters listed on Schedule II other
than you, the term Representatives as used herein shall mean you, as
Underwriters, and the terms Representatives and Underwriters shall mean either
the singular or plural as the context requires. Any reference herein to the
Registration Statement, the Basic Prospectus, any Preliminary Final Prospectus
or the Final Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Exchange Act on or before the Effective Date of the Registration
Statement or the issue date of the Basic Prospectus, any Preliminary Final
Prospectus or the Final Prospectus, as the case may be; and any reference herein
to the terms “amend”, “amendment” or “supplement” with respect to the
Registration Statement, the Basic Prospectus, any Preliminary Final Prospectus
or the Final Prospectus shall be deemed to refer to and include the filing of
any document under the Exchange Act after the Effective Date of the Registration
Statement, or the issue date of the Basic Prospectus, any Preliminary Final
Prospectus or the Final Prospectus, as the case may be, deemed to be
incorporated therein by reference. Certain terms used herein are defined in
Section 20 hereof.
 
1. Representations and Warranties. (i) The Company represents and warrants to,
and agrees with, each Underwriter as set forth below in this Section 1.
 


--------------------------------------------------------------------------------



2
 
(a) The Company meets the requirements for use of Form S-3 under the Act and has
prepared and filed with the Commission an automatic shelf registration
statement, as defined in Rule 405 (the file number of which is set forth in
Schedule I hereto) on Form S-3, including a related basic prospectus, for
registration under the Act of the offering and sale of the Securities. Such
Registration Statement, including any amendments thereto filed prior to the
Execution Time, became effective upon filing. The Company may have filed with
the Commission, as part of an amendment to the Registration Statement or
pursuant to Rule 424(b), one or more Preliminary Final Prospectuses, each of
which has previously been furnished to you. The Company will file with the
Commission a final prospectus supplement relating to the Securities in
accordance with Rule 424(b). As filed, such final prospectus supplement shall
contain all information required by the Act and the rules thereunder, and,
except to the extent the Representatives shall agree in writing to a
modification, shall be in all substantive respects in the form furnished to you
prior to the Execution Time or, to the extent not completed at the Execution
Time, shall contain only such specific additional information and other changes
(beyond that contained in the Basic Prospectus and any Preliminary Final
Prospectus) as the Company has advised you, prior to the Execution Time, will be
included or made therein. The Registration Statement, at the Execution Time,
meets the requirements set forth in Rule 415(a)(1)(x).
 
(b) On the Effective Date, the Registration Statement did or will, and when the
Final Prospectus is first filed (if required) in accordance with Rule 424(b) and
on the Closing Date (as defined herein), the Final Prospectus (and any
supplement thereto) will, comply in all material respects with the applicable
requirements of the Act and the Exchange Act and the respective rules
thereunder; on the Effective Date and at the Execution Time, the Registration
Statement did not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading; and on the date of any filing
pursuant to Rule 424(b) and on the Closing Date and any settlement date, the
Final Prospectus (together with any supplement thereto) will not, include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Company makes
no representations or warranties as to the information contained in or omitted
from the Registration Statement or the Final Prospectus (or any supplement
thereto) in reliance upon and in conformity with information furnished in
writing to the Company by or on behalf of any Underwriter through the
Representatives specifically for inclusion in the Registration Statement or the
Final Prospectus (or any supplement thereto), it being understood and agreed
that the only such information furnished by or on behalf of any Underwriters
consists of the information described as such in Section 8(c) hereof.
 
(c) The Disclosure Package, when taken together as a whole, does not contain any
untrue statement of a material fact or omit to state any material fact
 


--------------------------------------------------------------------------------



3
 
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Disclosure Package based
upon and in conformity with written information furnished to the Company by any
Underwriter through the Representatives specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Underwriter consists of the information described as such in Section 8(c)
hereof.
 
(d) (i) At the time of filing the Registration Statement, (ii) at the time of
the most recent amendment thereto for the purposes of complying with Section
10(a)(3) of the Act (whether such amendment was by post-effective amendment,
incorporated report filed pursuant to Sections 13 or 15(d) of the Exchange Act
or form of prospectus), (iii) at the time the Company or any person acting on
its behalf (within the meaning, for this clause only, of Rule 163(c)) made any
offer relating to the Securities in reliance on the exemption in Rule 163, the
Company was a “well-known seasoned issuer” as defined in Rule 405. The Company
agrees to pay the fees required by the Commission relating to the Securities
within the time required by Rule 456(b)(1) without regard to the proviso therein
relating to the four-business day extension to the payment deadline and
otherwise in accordance with Rules 456(b) and 457(r).
 
(e) (i) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2)) relating to the Securities, the Company was not and
is not an Ineligible Issuer (as defined in Rule 405), without taking account of
any determination by the Commission pursuant to Rule 405 that it is not
necessary that the Company be considered an Ineligible Issuer.
 
(f) Each Issuer Free Writing Prospectus does not include any information that
conflicts with the information contained in the Registration Statement,
including any document incorporated therein and any prospectus supplement deemed
to be a part thereof that has not been superseded or modified. The foregoing
sentence does not apply to statements in or omissions from the Disclosure
Package based upon and in conformity with written information furnished to the
Company by any Underwriter through the Representatives specifically for use
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Underwriter consists of the information described as such
in Section 8(c) hereof.
 
(g) Each of the Company and its Material Subsidiaries has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized with full corporate power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Disclosure Package and the Final
Prospectus, and other than as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, is duly qualified to
do
 


--------------------------------------------------------------------------------



4
 
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification.
 
(h) All the outstanding shares of capital stock of each Material Subsidiary have
been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Disclosure Package and
the Final Prospectus, all outstanding shares of capital stock of the Material
Subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any security interests, claims, liens or
encumbrances, except where the existence of any such security interest, claim,
lien or encumbrance, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(i) The Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Final Prospectus; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Prospectus; the Securities have been duly and
validly authorized and issued and are fully paid and nonassessable; the
Securities are duly listed, and admitted and authorized for trading on the New
York Stock Exchange; the certificates for the Securities are in valid and
sufficient form; the holders of outstanding shares of capital stock of the
Company are not entitled to preemptive or other rights to subscribe for the
Securities; and, except as set forth in the Disclosure Package and the Final
Prospectus, no options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for, shares of capital stock of or ownership interests
in the Company are outstanding.
 
(j) There is no franchise, contract or other document of a character required to
be described in the Registration Statement, the Disclosure Package or the Final
Prospectus, or to be filed as an exhibit thereto, which is not described or
filed as required.
 
(k) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms (except as rights to indemnification
and contribution hereunder may be limited by applicable law and subject, as to
the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law).
 
(l) The Company is not and, after giving effect to the offering and sale of the
Securities by the Selling Stockholder, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.
 
(m) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required to be obtained by the Company in
 


--------------------------------------------------------------------------------



5
 
connection with the transactions contemplated herein, except such as have been
or will be obtained under the Act and the Exchange Act and such as may be
required under the blue sky laws of any jurisdiction in connection with the
purchase and distribution of the Securities by the Underwriters in the manner
contemplated herein and in the Disclosure Package and the Final Prospectus.
 
(n) Neither the sale of the Securities by the Selling Stockholder nor the
consummation of any other of the transactions herein contemplated nor the
fulfillment of the terms hereof will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its Material Subsidiaries pursuant to, (i) the
charter or by-laws of the Company or any of its Material Subsidiaries, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its Material Subsidiaries is a party
or bound or to which its or their property is subject, or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its Material Subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the Company or any of its Material Subsidiaries or any of its or their
properties, except, with respect to clauses (ii) and (iii) above, for such
conflicts, breaches, violations or impositions that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(o) No holders of securities of the Company have rights to the registration of
such securities under the Registration Statement.
 
(p) The consolidated historical financial statements of the Company and its
consolidated subsidiaries included or incorporated by reference in the Final
Prospectus, the Disclosure Package and the Registration Statement present fairly
in all material respects the financial condition, results of operations and cash
flows of the Company as of the dates and for the periods indicated, comply as to
form with the applicable accounting requirements of the Act and the Exchange Act
and have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as otherwise noted therein). The selected financial data set forth under the
caption “Selected Financial Data” in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2005 (the “Annual Report”) fairly present in all
material respects, on the basis stated in the Annual Report, the information
included therein.
 
(q) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (ii) could reasonably be expected to
have a Material Adverse Effect except, in the case of (i) and (ii), as set forth
in or
 


--------------------------------------------------------------------------------



6
 
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).
 
(r) Except as could not reasonably be expected to have a Material Adverse
Effect, each of the Company and each of its Material Subsidiaries owns or leases
all such properties as are necessary to the conduct of its operations as
presently conducted.
 
(s) Neither the Company nor any subsidiary is in violation or default of (i) any
provision of its charter or bylaws, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or bound or to which its property is subject (except in any case in which such
violation or default could not reasonably be expected to have a Material Adverse
Effect, and except as set forth in or contemplated in the Disclosure Package and
the Final Prospectus (exclusive of any supplement thereto)), or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable (except in any case in which such violation or default
could not reasonably be expected to have a Material Adverse Effect, and except
as set forth in or contemplated in the Disclosure Package and the Final
Prospectus (exclusive of any supplement thereto)).
 
(t) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their reports with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Prospectus,
are independent registered public accountants with respect to the Company within
the meaning of the Act and the applicable published rules and regulations
thereunder.
 
(u) There are no transfer taxes or other similar fees or charges under Federal
law or the laws of any state, or any political subdivision thereof, required to
be paid by the Company in connection with the execution and delivery of this
Agreement or the sale by the Selling Stockholder of the Securities.
 
(v) Except as could not reasonably be expected to have a Material Adverse
Effect, and except as set forth in or contemplated in the Disclosure Package and
the Final Prospectus (exclusive of any supplement thereto), no labor problem or
dispute with the employees of the Company or any of its Material Subsidiaries
exists or, to the Company’s knowledge, is threatened or imminent, and the
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its or its Material Subsidiaries’ principal suppliers,
contractors or customers.
 
(w) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
 


--------------------------------------------------------------------------------



7
 
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated by the
Disclosure Package and the Final Prospectus.
 
(x) The Company and its Material Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such a license,
certificate, permit and other authorization could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and neither
the Company nor any such subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect, except as set forth in or contemplated in the
Disclosure Package and the Final Prospectus (exclusive of any supplement
thereto).
 
(y) Except as disclosed in the Disclosure Package and the Final Prospectus, the
Company has not taken, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities.
 
(z) The Company and its Material Subsidiaries are (i) in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received and are in compliance with all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except where such non-compliance with Environmental Laws, failure to receive
required permits, licenses or other approvals, or liability could not,
individually or in the aggregate, have a Material Adverse Effect, and except as
set forth in or contemplated in the Disclosure Package and the Final Prospectus
(exclusive of any supplement thereto).
 
(aa) The Company and its Material Subsidiaries own, possess, license or have
other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the businesses of the Company and its Material Subsidiaries as
now conducted or as proposed in the Disclosure Package and the Final Prospectus
to be conducted. Except as could not reasonably be expected to have a Material
Adverse Effect, to
 


--------------------------------------------------------------------------------



8
 
the Company’s knowledge: (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no material infringement by third parties of
any such Intellectual Property; (c) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the rights of the Company or any of its Material Subsidiaries in or to any such
Intellectual Property, and the Company and each of its Material Subsidiaries is
unaware of any facts which would form a reasonable basis for any such claim; (d)
there is no pending or threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company and each of its Material Subsidiaries is unaware of any facts which
would form a reasonable basis for any such claim; and (e) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company or any of its Material Subsidiaries infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company and each of its Material
Subsidiaries is unaware of any other fact which would form a reasonable basis
for any such claim.
 
(bb) There has been no failure in any material respect on the part of the
Company and, to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.
 
(cc) Except as disclosed in the Registration Statement, the Disclosure Package
and the Final Prospectus, the Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act) that
are effective in all material respects in providing reasonable assurance that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate to
allow timely decisions regarding required disclosure. Except as disclosed in the
Registration Statement, the Disclosure Package and the Final Prospectus, the
Company maintains a system of internal control over financial reporting
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 


--------------------------------------------------------------------------------



9
 
Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to each Underwriter.
 
(ii) The Selling Stockholder represents and warrants to, and agrees with, each
Underwriter that:
 
(a) This Agreement has been duly executed and delivered by the Selling
Stockholder.
 
(b) The Selling Stockholder is the record and beneficial owner of the Securities
to be sold by it hereunder free and clear of all liens, encumbrances, equities
and claims and has duly endorsed such Securities in blank, and, assuming that
each Underwriter acquires its interest in the Securities it has purchased from
the Selling Stockholder without notice of any adverse claim (within the meaning
of Section 8-105 of the New York Uniform Commercial Code (“UCC”)), each
Underwriter that has purchased such Securities delivered on the Closing Date to
The Depository Trust Company or other securities intermediary by making payment
therefor as provided herein, and that has had such Securities credited to the
securities account or accounts of such Underwriters maintained with The
Depository Trust Company or such other securities intermediary will have
acquired a security entitlement (within the meaning of Section 8-102(a)(17) of
the UCC) to such Securities purchased by such Underwriter, and no action based
on an adverse claim (within the meaning of Section 8-105 of the UCC) may be
asserted against such Underwriter with respect to such Securities.
 
(c) The Selling Stockholder has not taken, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
 
(d) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation by the Selling Stockholder of
the transactions contemplated herein, except such as may have been obtained
under the Act and such as may be required under the blue sky laws of any
jurisdiction in connection with the purchase and distribution of the Securities
by the Underwriters and such other approvals as have been obtained.
 
(e) Neither the sale of the Securities being sold by the Selling Stockholder nor
the consummation of any other of the transactions herein contemplated by the
Selling Stockholder or the fulfillment of the terms hereof by the Selling
Stockholder will conflict with, result in a breach or violation of, or
constitute a default under any law or the terms of any agreement or instrument
to which the Selling Stockholder is a party or bound, or any judgment, order or
decree applicable to the Selling Stockholder of any court, regulatory body,
administrative
 


--------------------------------------------------------------------------------



10
 
agency, governmental body or arbitrator having jurisdiction over the Selling
Stockholder.
 
(f) The Selling Stockholder has no reason to believe that the representations
and warranties of the Company contained in this Section 1 are not true and
correct, is familiar with the Disclosure Package and the Registration Statement
and has no knowledge of any material fact, condition or information not
disclosed in the Disclosure Package and the Final Prospectus which has adversely
affected or may adversely affect the business of the Company or any of its
subsidiaries; and the sale of Securities by such Selling Stockholder pursuant
hereto is not prompted by any information concerning the Company or any of its
subsidiaries which is not set forth in the Disclosure Package and the Final
Prospectus or any amendment or supplement thereto.
 
(g) In respect of any statements in or omissions from the Registration
Statement, the Final Prospectus, any Preliminary Final Prospectus or any Free
Writing Prospectus or any amendment or supplement thereto used by the Company or
any Underwriter, as the case may be, made in reliance upon and in conformity
with information furnished in writing to the Company or to the Underwriters by
the Selling Stockholder specifically for use in connection with the preparation
thereof, the Selling Stockholder hereby makes the same representations and
warranties to each Underwriter as the Company makes to such Underwriter under
paragraphs (i)(b), (i)(c) and (i)(f) of this Section.
 
Any certificate signed by the Selling Stockholder and delivered to the
Representatives or counsel for the Underwriters in connection with the offering
of the Securities shall be deemed a representation and warranty by the Selling
Stockholder, as to matters covered thereby, to each Underwriter.
 
2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Selling Stockholder
agrees to sell to each Underwriter, and each Underwriter agrees, severally and
not jointly, to purchase from the Selling Stockholder, at the purchase price set
forth in Schedule I hereto, the number of Securities set forth opposite such
Underwriter’s name in Schedule II hereto.
 
3. Delivery and Payment. Delivery of and payment for the Securities shall be
made on the date and at the time specified in Schedule I hereto, or at such time
on such later date not more than three Business Days after the foregoing date as
the Representatives shall designate, which date and time may be postponed by
agreement between the Representatives and the Selling Stockholder or as provided
in Section 9 hereof (such date and time of delivery and payment for the
Securities being herein called the “Closing Date”). Delivery of the Securities
shall be made to the Representatives for the respective accounts of the several
Underwriters against payment by the several Underwriters through the
Representatives of the purchase price thereof to or upon the order of the
Selling Stockholder by wire transfer payable in same-day funds to an account
specified by the Selling Stockholder. Delivery of the Securities shall be made
through the
 


--------------------------------------------------------------------------------



11
 
facilities of The Depository Trust Company unless the Representatives shall
otherwise instruct.
 
The Selling Stockholder will pay all applicable state transfer taxes, if any,
involved in the transfer to the several Underwriters of the Securities to be
purchased by them from the Selling Stockholder and the respective Underwriters
will pay any additional stock transfer taxes involved in further transfers.
 
 
4. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Securities for sale to the public as set forth in the Final
Prospectus.
 
5. Agreements. (i) The Company agrees with the several Underwriters that:
 
(a) Prior to the termination of the offering of the Securities, the Company will
not file any amendment of the Registration Statement or supplement (including
the Final Prospectus or any Preliminary Final Prospectus) to the Basic
Prospectus unless the Company has furnished you a copy for your review prior to
filing and will not file any such proposed amendment or supplement to which you
reasonably object. The Company will cause the Final Prospectus, properly
completed, and any supplement thereto to be filed in a form approved by the
Representatives (which approval shall not be unreasonably withheld) with the
Commission pursuant to the applicable paragraph of Rule 424(b) (without reliance
on Rule 424(b)(8)) within the time period therein prescribed and will provide
evidence satisfactory to the Representatives of such timely filing. The Company
will promptly advise the Representatives (1) when the Final Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (2) when, prior to termination of the offering of the
Securities, any amendment to the Registration Statement shall have been filed or
become effective, (3) of any request by the Commission or its staff for any
amendment of the Registration Statement, or for any supplement to the Final
Prospectus or for any additional information, (4) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice pursuant to Rule 401(g)(2) of the Act that would
prevent its use or the institution or threatening of any proceeding for that
purpose and (5) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Securities for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its reasonable best efforts to prevent the
issuance of any such stop order or the occurrence of any such suspension or
prevention and, upon such issuance, occurrence or prevention, to obtain as soon
as possible the withdrawal of such stop order or relief from such occurrence or
prevention, including, if necessary, by filing an amendment to the Registration
Statement or a new registration statement and using its reasonable best efforts
to have such amendment or new registration statement declared effective as soon
as practicable.
 


--------------------------------------------------------------------------------



12
 
(b) If there occurs an event or development as a result of which the Disclosure
Package would include an untrue statement of a material fact or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances then prevailing, not misleading, the Company will
notify promptly the Representatives so that any use of the Disclosure Package
may cease until it is amended or supplemented.
 
(c) If, at any time when a prospectus relating to the Securities is required to
be delivered under the Act (including in circumstances where such requirement
may be satisfied pursuant to Rule 172), any event occurs as a result of which
the Final Prospectus as then supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, or if it shall be necessary to amend the Registration Statement,
file a new registration statement or supplement the Final Prospectus to comply
with the Act or the Exchange Act or the respective rules thereunder, including
in connection with use or delivery of the Final Prospectus, the Company promptly
will (1) notify the Representatives of such event, (2) prepare and file with the
Commission, subject to the second sentence of paragraph (a) of this Section 5,
an amendment or supplement or new registration statement which will correct such
statement or omission or effect such compliance, (3) use its reasonable best
efforts to have any amendment to the Registration Statement or new registration
statement declared effective as soon as practicable in order to avoid any
disruption in use of the Final Prospectus and (4) supply any supplemented Final
Prospectus to you in such quantities as you may reasonably request.
 
(d) As soon as practicable, the Company will make generally available to its
security holders and to the Representatives an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of
Section 11(a) of the Act and Rule 158.
 
(e) The Company will furnish to the Representatives and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including exhibits thereto) and to each other Underwriter a copy of the
Registration Statement (without exhibits thereto) and, so long as delivery of a
prospectus by an Underwriter or dealer may be required by the Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172), as
many copies of each Preliminary Final Prospectus, the Final Prospectus and each
Issuer Free Writing Prospectus and any supplement thereto as the Representatives
may reasonably request.
 
(f) The Company will use its reasonable best efforts to arrange, if necessary,
for the qualification of the Securities for sale under the laws of such
jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the distribution of the
Securities; provided that in no event shall the Company be obligated to qualify
to do business in any jurisdiction where it is not now so qualified or to take
any action that would subject it to service of process in suits, other than
those arising out of the
 


--------------------------------------------------------------------------------



13
 
offering or sale of the Securities, in any jurisdiction where it is not now so
subject or take any action which would subject the Company to taxation in any
jurisdiction where it is not already subject to taxation.
 
(g) The Company agrees that, unless it obtains the prior written consent of the
Representatives, and each Underwriter, severally and not jointly, agrees with
the Company that, unless it obtains the prior written consent of the Company, it
has not made and will not make any offer relating to the Securities that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405) required to be filed by the
Company with the Commission or retained by the Company under Rule 433; provided
that the prior written consent of the parties hereto shall be deemed to have
been given in respect of the Free Writing Prospectuses included in Schedule III
hereto. Any such free writing prospectus consented to by the Representatives or
the Company is hereinafter referred to as a “Permitted Free Writing Prospectus.”
The Company agrees that (x) it has treated and will treat, as the case may be,
each Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus and
(y) it has complied and will comply, as the case may be, with the requirements
of Rules 164 and 433 applicable to any Permitted Free Writing Prospectus,
including in respect of timely filing with the Commission, legending and record
keeping.
 
(h) Except as disclosed in the Disclosure Package and the Final Prospectus, the
Company will not take, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the
Securities.
 
(i) The Company agrees to pay or cause the Selling Stockholder to pay the costs
and expenses relating to the following matters: (i) the preparation, printing or
reproduction and filing with the Commission of the Registration Statement
(including financial statements and exhibits thereto), the Basic Prospectus,
each Preliminary Final Prospectus, the Final Prospectus and each Issuer Free
Writing Prospectus, and each amendment or supplement to any of them; (ii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the Registration
Statement, the Basic Prospectus, each Preliminary Final Prospectus, the Final
Prospectus and each Issuer Free Writing Prospectus, and all amendments or
supplements to any of them, as may, in each case, be reasonably requested for
use in connection with the offering and sale of the Securities; (iii) the
preparation, printing, authentication, issuance and delivery of certificates for
the Securities; (iv) the printing (or reproduction) and delivery of this
Agreement, any blue sky memorandum and all other agreements or documents printed
(or reproduced) and delivered in connection with the offering of the Securities;
(v) the listing of the Securities on the New York Stock Exchange; (vi) any
registration or qualification of the Securities for offer and sale under the
securities or blue sky laws of the several states (including filing fees and the
reasonable fees and expenses of
 


--------------------------------------------------------------------------------



14
 
counsel, up to $5,000, for the Underwriters relating to such registration and
qualification); (vii) any filings required to be made with the National
Association of Securities Dealers, Inc. (including filing fees and the
reasonable fees and expenses of counsel to the Underwriters related to such
filings; (viii) the fees and expenses of the Company’s accountants and the fees
and expenses of counsel (including local and special counsel) for the Company;
and (ix) all other costs and expenses incident to the performance by the Company
and the Selling Stockholder of their respective obligations hereunder.
 
The provisions of this Section shall not supersede or otherwise affect any
agreement that the Company and the Selling Stockholder may otherwise have for
the allocation of such expenses between themselves.
 
(ii) The Selling Stockholder agrees with the several Underwriters that:
 
(a) During the period commencing on the date hereof and ending 180 days after
the date hereof, the Selling Stockholder will not, directly or indirectly,
without the prior written consent of the Representatives, (1) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, lend
or otherwise transfer or dispose of any shares of Loews Common Stock or any
securities convertible into or exercisable or exchangeable for shares of Loews
Common Stock, (2) enter into any derivative, swap or other arrangement that
transfers to another party, in whole or in part, any of the economic
consequences of ownership of her holdings of Loews Common Stock, whether any
such transaction described in clause (1) or (2) above is to be settled by
delivery of securities, cash or otherwise, or (3) publicly announce an intention
to effect any such transaction; provided, however, that the foregoing shall not
prohibit or restrict (1) transactions involving Loews Common Stock or other
securities acquired in open market transactions after the completion of the
offering, (2) bona fide gifts under circumstances where the donee agrees in
writing to or is otherwise bound by the foregoing restrictions, (3) transfers
incident to estate planning matters, including, without limitation, transfers of
Loews Common Stock to one or more trusts for the benefit of the Selling
Stockholder or members of her family under circumstances where the trustee
agrees in writing to or is otherwise bound by the foregoing restrictions and (4)
testamentary transfers and other transfers made pursuant to the laws of descent
and distribution.
 
(b) The Selling Stockholder will not take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
 
(c) The Selling Stockholder will advise you promptly, and if requested by you,
will confirm such advice in writing, so long as delivery of a prospectus
relating to the Securities by an Underwriter or dealer may be required under the
Act, of (i) any material change in the Company’s condition (financial or
 


--------------------------------------------------------------------------------



15
 
otherwise), prospects, earnings, business or properties, (ii) any change in
information in the Registration Statement, the Final Prospectus, any Preliminary
Final Prospectus or any Issuer Free Writing Prospectus or any amendment or
supplement thereto relating to the Selling Stockholder or (iii) any new material
information relating to the Company or relating to any matter stated in the
Final Prospectus or any Free Writing Prospectus which comes to the attention of
the Selling Stockholder.
 
(d) The Selling Stockholder represents that she has not prepared or had prepared
on her behalf or used or referred to, and agrees that she will not prepare or
have prepared on her behalf or use or refer to, any Free Writing Prospectus, and
has not distributed and will not distribute any written materials in connection
with the offer or sale of the Securities.
 
6. Conditions to the Obligations of the Underwriters. The obligations of the
Underwriters to purchase the Securities shall be subject to the accuracy of the
representations and warranties on the part of the Company and the Selling
Stockholder contained herein as of the Execution Time and the Closing Date, to
the accuracy of the statements of the Company and the Selling Stockholder made
in any certificates pursuant to the provisions hereof, to the performance by the
Company and the Selling Stockholder of their respective obligations hereunder
and to the following additional conditions:
 
(a) The Final Prospectus, and any supplement thereto, have been filed in the
manner and within the time period required by Rule 424(b) (without reliance on
Rule 424(b)(8)); any other material required to be filed by the Company pursuant
to Rule 433(d) under the Act, shall have been filed with the Commission within
the applicable time periods prescribed for such filings by Rule 433; and no stop
order suspending the effectiveness of the Registration Statement or any notice
pursuant to Rule 401(g)(2) of the Act that would prevent its use shall have been
issued and no proceedings for that purpose shall have been instituted or, to the
Company’s knowledge, threatened.
 
(b) The Company shall have requested and caused Skadden, Arps, Slate, Meagher &
Flom, LLP, counsel for the Company, to have furnished to the Representatives
their opinion and letter, in each case dated the Closing Date and addressed to
the Representatives, in the forms of Exhibit A and Exhibit B, respectively.
 
In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the State of New York, the
General Corporation Law of Delaware or the Federal laws of the United States, to
the extent they deem proper and specified in such opinion, upon the opinion of
other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Underwriters; and (B) as to matters of fact, to
the extent they deem proper, on certificates of responsible officers of the
Company and public officials. Such opinion may contain customary assumptions,
exceptions, limitations,
 


--------------------------------------------------------------------------------



16
 
qualifications and comments. In addition, such opinion may contain statements to
the effect that: (A) such counsel is expressing no opinion regarding, nor is
such counsel predicting or guaranteeing, the outcome of any tobacco-related
product liability case, and (B) such counsel is expressing no opinion regarding
the effect of the outcome, whether financial or otherwise, of any
tobacco-related product liability case on the Company or the Loews Common Stock.
 
(c) The Company shall have requested and caused Gary W. Garson, general counsel
for Loews Corporation, to have furnished his opinion, dated the Closing Date and
addressed to the Representatives in the form of Exhibit C.
 
(d) The Company shall have requested and caused Ronald S. Milstein, general
counsel for Lorillard Tobacco Company, to have furnished his opinion, dated the
Closing Date and addressed to the Representatives in the form of Exhibit D.
 
(e) The Selling Stockholder shall have requested and caused Sullivan & Cromwell
LLP, counsel for the Selling Stockholder, to have furnished to the
Representatives their opinion dated the Closing Date and addressed to the
Representatives in the form of Exhibit E.
 
(f) The Representatives shall have received from Cravath, Swaine & Moore LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
and addressed to the Representatives, with respect to the sale of the
Securities, the Registration Statement, the Disclosure Package, the Final
Prospectus (together with any supplement thereto) and other related matters as
the Representatives may reasonably require, and the Company and the Selling
Stockholder shall have furnished to such counsel such documents as they
reasonably request for the purpose of enabling them to pass upon such matters.
 
(g) The Company shall have furnished to the Representatives a certificate of the
Company, signed by the Chairman of the Board or the Chief Executive Officer and
the principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Registration Statement, the Final Prospectus, the Disclosure Package and any
supplements or amendments thereto and this Agreement and that:
 
(i) the representations and warranties of the Company in this Agreement are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, provided, however, that if any such
representation or warranty is already qualified by materiality, such
representation or warranty as so qualified is true and correct in all respects
on and as of the Closing Date, and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;
 


--------------------------------------------------------------------------------



17
 
(ii) no stop order suspending the effectiveness of the Registration Statement or
any notice pursuant to Rule 401(g)(2) of the Act that would prevent its use has
been issued and no proceedings for that purpose have been instituted or, to the
Company’s knowledge, threatened; and
 
(iii) since the date of the most recent financial statements included or
incorporated by reference in the Final Prospectus (exclusive of any supplement
thereto), there has been no Material Adverse Effect, except as set forth in or
contemplated in the Disclosure Package and the Final Prospectus (exclusive of
any supplement thereto).
 
(h) The Selling Stockholder shall have furnished to the Representatives a
certificate, signed by the Selling Stockholder, dated the Closing Date, to the
effect that the signer of such certificate has carefully examined the
Registration Statement, the Final Prospectus, the Disclosure Package and any
supplements or amendments thereto and this Agreement, and that the
representations and warranties of the Selling Stockholder in this Agreement are
true and correct in all material respects on and as of the Closing Date to the
same effect as if made on the Closing Date.
 
(i) The Company shall have requested and caused Deloitte & Touche LLP to have
furnished to the Representatives, at the Execution Time and at the Closing Date,
letters, dated respectively as of the Execution Time and as of the Closing Date,
in form and substance satisfactory to the Representatives, confirming that they
are independent registered public accountants with respect to the Company within
the meaning of the Act and the Exchange Act and the respective applicable rules
and regulations adopted by the Commission thereunder, and stating in effect
that:
 
(i) in their opinion the audited financial statements and financial statement
schedules included or incorporated by reference in the Registration Statement,
the Disclosure Package and the Final Prospectus and reported on by them comply
as to form in all material respects with the applicable accounting requirements
of the Act and the Exchange Act and the related rules and regulations adopted by
the Commission;
 
(ii) on the basis of a reading of the latest unaudited financial statements made
available by the Company and its subsidiaries; their limited review, in
accordance with standards established under Statement on Auditing Standards No.
100, of the unaudited interim financial information for the three-month period
ended March 31, 2006 and as at March 31, 2006 carrying out certain specified
procedures (but not an examination in accordance with generally accepted
auditing standards) which would not necessarily reveal matters of significance
with respect to the comments set forth in such letter; a reading of the minutes
of the meetings of the shareholders, directors and executive and audit
committees of the Company and its significant subsidiaries; and inquiries of
certain officials of the Company who have responsibility for financial
 


--------------------------------------------------------------------------------



18
 
and accounting matters of the Company and its subsidiaries as to transactions
and events subsequent to December 31, 2005, nothing came to their attention
which caused them to believe that:
 
(1) any unaudited financial statements included or incorporated by reference in
the Registration Statement and the Final Prospectus do not comply as to form in
all material respects with applicable accounting requirements of the Act and
with the related rules and regulations adopted by the Commission with respect to
financial statements included or incorporated by reference in quarterly reports
on Form 10-Q under the Exchange Act; and said unaudited financial statements are
not in conformity with generally accepted accounting principles applied on a
basis substantially consistent with that of the audited financial statements
included or incorporated by reference in the Registration Statement and the
Final Prospectus;
 
(2) with respect to the period subsequent to March 31, 2006, there were any
changes, at a specified date not more than five days prior to the date of the
letter, in the long-term debt of the Company and its subsidiaries or capital
stock of the Company or decreases in the stockholders’ equity of the Company as
compared with the corresponding amounts shown on the March 31, 2006 balance
sheets included or incorporated by reference in the Registration Statement and
the Final Prospectus, or for the period from April 1, 2006 to such specified
date there were any decreases, as compared with the corresponding period in the
preceding year in net income of the Company and its subsidiaries or in operating
income of the Company and its subsidiaries, in each case, on either a total or
per share basis, except in all instances for changes or decreases set forth in
such letter, in which case the letter shall be accompanied by an explanation by
the Company as to the significance thereof unless said explanation is not deemed
necessary by the Representatives;
 
(3) the information included or incorporated by reference in the Registration
Statement and Final Prospectus in response to Regulation S-K, Item 301 (Selected
Financial Data), Item 302 (Supplementary Financial Information) and Item 402
(Executive Compensation) is not in conformity with the applicable disclosure
requirements of Regulation S-K;
 
(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth or incorporated by reference in the Registration
Statement and the Final Prospectus and in Exhibit 12 to the
 


--------------------------------------------------------------------------------



19
 
Registration Statement agrees with the accounting records of the Company and its
subsidiaries, excluding any questions of legal interpretation.
 
References to the Final Prospectus in this paragraph (i) include any supplement
thereto at the date of the letter.
 
(j) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Registration Statement (exclusive of any amendment
thereof) and the Final Prospectus (exclusive of any supplement thereto), there
shall not have been (i) any change or decrease specified in the letter or
letters referred to in paragraph (i) of this Section 6 or (ii) any change, or
any development involving a prospective change, in or affecting the financial
condition, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business, except as set forth in or contemplated in the Disclosure
Package and the Final Prospectus (exclusive of any supplement thereto) the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Registration Statement (exclusive of any
amendment thereof), the Disclosure Package and the Final Prospectus (exclusive
of any supplement thereto).
 
(k) Prior to the Closing Date, the Company and the Selling Stockholder shall
have furnished to the Representatives such further information, certificates and
documents as the Representatives may reasonably request.
 
(l) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s debt securities by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Act) or any notice given of any intended or potential decrease in any such
rating or of a possible change in any such rating that does not indicate the
direction of the possible change.
 
If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Underwriters, this
Agreement and all obligations of the Underwriters hereunder may be canceled at,
or at any time prior to, the Closing Date by the Representatives. Notice of such
cancellation shall be given to the Company and the Selling Stockholder in
writing or by telephone or facsimile confirmed in writing.
 
The documents required to be delivered by this Section 6 shall be delivered at
the offices of Cravath, Swaine & Moore LLP, counsel for the Underwriters, at 825
Eighth Avenue, New York, New York, 10019, on the Closing Date.
 
7. Reimbursement of Underwriters’ Expenses. If the sale of the Securities
provided for herein is not consummated because any condition to the
 


--------------------------------------------------------------------------------



20
 
obligations of the Underwriters set forth in Section 6 hereof is not satisfied,
because of any termination pursuant to Section 10 hereof or because of any
refusal, inability or failure on the part of the Company or the Selling
Stockholder to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Underwriters, the Company will
reimburse or cause the Selling Stockholder to reimburse the Underwriters
severally through the Representatives on demand for all reasonable out-of-pocket
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them solely and directly in connection with the proposed
purchase and sale of the Securities. If the Company is required to make any
payments to the Underwriters under this Section 7 because of the Selling
Stockholder’s refusal, inability or failure to satisfy any condition to the
obligations of the Underwriters set forth in Section 6, the Selling Stockholder
shall reimburse the Company on demand for all amounts so paid.
 
8. Indemnification and Contribution. (a)The Company agrees to indemnify and hold
harmless each Underwriter, the directors, officers, employees and agents of each
Underwriter and each person who controls any Underwriter within the meaning of
either the Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Act, the Exchange Act or other Federal or state statutory law
or regulation, at common law or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the registration statement for the registration of the Securities
as originally filed or in any amendment thereof, or in the Basic Prospectus, any
Preliminary Final Prospectus, the Final Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any Underwriter through the Representatives specifically for inclusion therein.
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.
 
(b) The Selling Stockholder agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs the Registration
Statement, each Underwriter, the directors, officers, employees and agents of
each Underwriter and each person who controls the Company or any Underwriter
within the meaning of either the Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to each Underwriter, but only with
 


--------------------------------------------------------------------------------



21
 
reference to written information furnished to the Company by or on behalf of the
Selling Stockholder specifically for inclusion in the documents referred to in
the foregoing indemnity. This indemnity agreement will be in addition to any
liability which the Selling Stockholder may otherwise have.
 
(c) Each Underwriter severally and not jointly agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act and the Selling Stockholder, to
the same extent as the foregoing indemnity from the Company to each Underwriter,
but only with reference to written information relating to such Underwriter
furnished to the Company by or on behalf of such Underwriter through the
Representatives specifically for inclusion in the documents referred to in the
foregoing indemnity. This indemnity agreement will be in addition to any
liability which any Underwriter may otherwise have. The Company and the Selling
Stockholder acknowledge that the statements set forth on Schedule I hereto
constitute the only information furnished in writing by or on behalf of the
several Underwriters for inclusion in any Preliminary Final Prospectus or the
Final Prospectus.
 
(d) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a), (b) or (c) above unless and to the extent it did
not otherwise learn of such action and such failure results in the forfeiture by
the indemnifying party of substantial rights and defenses and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
paragraph (a), (b) or (c) above. The indemnifying party shall be entitled to
appoint counsel of the indemnifying party’s choice at the indemnifying party’s
expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the
 


--------------------------------------------------------------------------------



22
 
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
 
(e) In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company, the Selling Stockholder and the Underwriters
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending same) (collectively “Losses”) to which the Company,
the Selling Stockholder and one or more of the Underwriters may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company, by the Selling Stockholder and by the Underwriters from the
offering of the Securities; provided, however, that in no case shall any
Underwriter (except as may be provided in any agreement among underwriters
relating to the offering of the Securities) be responsible for any amount in
excess of the underwriting discount or commission applicable to the Securities
purchased by such Underwriter hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company, the
Selling Stockholder and the Underwriters shall contribute in such proportion as
is appropriate to reflect not only such relative benefits but also the relative
fault of the Company, of the Selling Stockholder and of the Underwriters in
connection with the statements or omissions which resulted in such Losses as
well as any other relevant equitable considerations. Benefits received by the
Company and/or by the Selling Stockholder shall be deemed to be equal to the
total net proceeds from the offering (before deducting expenses) received by the
Selling Stockholder, and benefits received by the Underwriters shall be deemed
to be equal to the total underwriting discounts and commissions, in each case as
set forth on the cover page of the Final Prospectus. Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information provided by the Company, the
Selling Stockholder or the Underwriters, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company, the Selling Stockholder and the
Underwriters agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation which does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this
 


--------------------------------------------------------------------------------



23
 
paragraph (e), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Underwriter within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of an Underwriter shall have the same rights to contribution as such
Underwriter, and each person who controls the Company within the meaning of
either the Act or the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (e)
 
(f) The liability of the Selling Stockholder under the Selling Stockholder’s
representations and warranties contained in Section 1 hereof and under the
indemnity and contribution agreements contained in this Section 8 shall be
limited to an amount equal to the initial public offering price of the
Securities sold by the Selling Stockholder to the Underwriters. The Company and
the Selling Stockholder may agree, as between themselves and without limiting
the rights of the Underwriters under this Agreement, as to the respective
amounts of such liability for which they each shall be responsible.
 
9. Default by an Underwriter. If any one or more Underwriters shall fail to
purchase and pay for any of the Securities agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the amount of Securities set
forth opposite their names in Schedule II hereto bears to the aggregate amount
of Securities set forth opposite the names of all the remaining Underwriters)
the Securities which the defaulting Underwriter or Underwriters agreed but
failed to purchase; provided, however, that in the event that the aggregate
amount of Securities which the defaulting Underwriter or Underwriters agreed but
failed to purchase shall exceed 10% of the aggregate amount of Securities set
forth in Schedule II hereto, the remaining Underwriters shall have the right to
purchase all, but shall not be under any obligation to purchase any, of the
Securities, and if such nondefaulting Underwriters do not purchase all the
Securities, this Agreement will terminate without liability to any nondefaulting
Underwriter, the Selling Stockholder or the Company. In the event of a default
by any Underwriter as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the
Registration Statement and the Final Prospectus or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Underwriter of its liability, if any, to the Company, the Selling
Stockholder and any nondefaulting Underwriter for damages occasioned by its
default hereunder.
 


--------------------------------------------------------------------------------



24
 
10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company and the
Selling Stockholder prior to delivery of and payment for the Securities, if at
any time after the execution of this Agreement and prior to such time (i)
trading in any securities of the Company shall have been suspended by the
Commission or the New York Stock Exchange or trading in securities generally on
the New York Stock Exchange or the Nasdaq National Market shall have been
suspended or limited or minimum prices shall have been established on such
Exchange or the Nasdaq National Market, (ii) a banking moratorium shall have
been declared either by Federal or New York State authorities or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Representatives, impractical or inadvisable to proceed with the
offering or delivery of the Securities as contemplated by the Final Prospectus
(exclusive of any supplement thereto).
 
11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers, of the Selling Stockholder and of the Underwriters set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of any Underwriter, the Selling
Stockholder or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 8 hereof, and will survive
delivery of and payment for the Securities. The provisions of Sections 7 and 8
hereof shall survive the termination or cancellation of this Agreement.
 
12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to the Representatives at the address set forth in Schedule I hereto;
or, if sent to the Company, will be mailed, delivered or telefaxed to the
General Counsel, Loews Corporation (fax no.: (212) 521-2997) and confirmed to it
at Loews Corporation, 667 Madison Avenue, 7th Floor, New York, New York, 10021,
Attention: General Counsel; or, if sent to the Selling Stockholder, will be
mailed, delivered or telefaxed to the Selling Stockholder, in care of Barry
Bloom, 655 Madison Avenue, New York, New York 10021-8043 (fax no.:
212-521-2983).
 
13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 8 hereof, and
no other person will have any right or obligation hereunder.
 
14. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.
 
15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.
 


--------------------------------------------------------------------------------



25
 
16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
 
17. Arms-length Transaction. The Company, the Selling Stockholder and the
Underwriters acknowledge and agree that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Selling Stockholder, on the one hand, and the
Underwriters, on the other, (ii) in connection therewith and with the process
leading to such transaction each Underwriter is acting solely as a principal and
not the agent or fiduciary of the Company or the Selling Stockholder, (iii) no
Underwriter has assumed an advisory or fiduciary responsibility in favor of the
Company or the Selling Stockholder with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Underwriter
has advised or is currently advising the Company or the Selling Stockholder on
other matters) or any other obligation to the Company or the Selling Stockholder
except the obligations expressly set forth in this Agreement and (iv) each of
the Company, the Selling Stockholder and the Underwriters has consulted its own
legal and financial advisors to the extent it deemed appropriate. The Company
and the Selling Stockholder agree that it will not claim that the Underwriters,
or any of them, has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to them, in connection with such transaction or the
process leading thereto.
 
18. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Selling
Stockholder and the Underwriters, or any of them, with respect to the subject
matter hereof other than, solely with respect to the Company and the Selling
Stockholder, the Letter Agreement, dated as of May 25, 2006, between the Company
and the Selling Stockholder.
 
19. Waiver of Jury Trial. The Company, the Selling Stockholder and each of the
Underwriters hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
 
20. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.
 
“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
 
“Basic Prospectus” shall mean the prospectus referred to in paragraph 1(a) above
contained in the Registration Statement at the Effective Date, including any
documents incorporated by reference therein.
 
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
 


--------------------------------------------------------------------------------



26
 
“Commission” shall mean the Securities and Exchange Commission.
 
“Disclosure Package” shall mean (i) the Basic Prospectus, as amended and
supplemented to the Execution Time, (ii) the other information, if any,
identified in Schedule IV hereto, (iii) Issuer Free Writing Prospectuses, if
any, identified in Schedule III hereto, and (iv) any other Free Writing
Prospectus that the parties hereto shall hereafter expressly agree in writing to
treat as part of the Disclosure Package.
 
“Effective Date” shall mean each date and time that the Registration Statement,
any post-effective amendment or amendments thereto became or become effective.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.
 
“Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the Execution
Time, together with the Basic Prospectus.
 
“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.
 
“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.
 
“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, earnings, business or properties of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business.
 
“Material Subsidiaries” shall mean CNA Financial Corporation, Lorillard, Inc.,
Lorillard Tobacco Company, Loews Hotels Holding Corporation, Diamond Offshore
Drilling, Inc., and Boardwalk Pipelines Partners LP.
 
“Preliminary Final Prospectus” shall mean any preliminary prospectus supplement
to the Basic Prospectus which describes the Securities and the offering thereof
and is used prior to filing of the Final Prospectus, including any documents
incorporated by reference therein, together with the Basic Prospectus.
 
“Registration Statement” shall mean the registration statement referred to in
paragraph 1(a) above, including exhibits, financial statements and any documents
incorporated by reference therein and any prospectus supplement relating to the
Securities that is filed with the Commission pursuant to Rule 424(b) and deemed
part of such registration statement pursuant to Rule 430B, as
 


--------------------------------------------------------------------------------



27
 
amended at the Execution Time and, in the event any post-effective amendment
thereto becomes effective prior to the Closing Date, shall also mean such
registration statement as so amended.
 
“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430B”, and “Rule 433” refer to such rules under the Act.
 
“Well-Known Seasoned Issuer” shall mean a well-known seasoned issuer, as defined
in Rule 405.




--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Selling Stockholder and the several Underwriters.
 



 
Very truly yours,
             
By:
     
Joan H. Tisch





































































[Signature Page to the Underwriting Agreement]


--------------------------------------------------------------------------------






 
Loews Corporation
             
By:
     
Name:
   
Title:















































































[Signature Page to the Underwriting Agreement]




--------------------------------------------------------------------------------





The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.


 
By:
Morgan Stanley & Co. Incorporated
             
By:
     
Name:
   
Title:
 



 


 
For themselves and the other
several Underwriters named in
Schedule II to the foregoing
Agreement.
























































[Signature Page to the Underwriting Agreement]


--------------------------------------------------------------------------------





EXHIBIT A




Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
 
[Subject to Opinion Committee Review]
 


 

 
May 31, 2006



Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036




    
Re:
Loews Corporation - Public Offering of
    
    
Loews common stock, par value $1.00 per share



Ladies and Gentlemen:
 
We have acted as special counsel to Loews Corporation, a Delaware corporation
(the "Company"), in connection with the Underwriting Agreement, dated May 25,
2006 (the "Underwriting Agreement"), among you (the "Underwriter"), the selling
stockholder named in the Underwriting Agreement (the "Selling Stockholder") and
the Company, relating to the sale by the Selling Stockholder to the Underwriter
of 21,000,000 shares (the "Securities") of the Company's Loews common stock, par
value $1.00 per share (the "Common Stock").
 
This opinion is being furnished to you pursuant to Section 6(b) of the
Underwriting Agreement.
 
In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:
 
(a) the registration statement on Form S-3 (File No. 333-132334) of the Company
relating to the Securities and other securities of the Company filed on March
10, 2006 with the Securities and Exchange Commission (the "Commission") under
the Securities Act of 1933 (the "Securities Act") allowing for delayed offerings
pursuant to Rule 415 under the Securities Act, including the Incorporated
Documents (as defined below) and the information deemed to be a part of the
registration statement as of the date hereof pursuant to Rule 430B of the
General Rules and Regulations under the Securities Act (such registration
statement,
 


--------------------------------------------------------------------------------



at the time it became effective, being hereinafter referred to as the
"Registration Statement");
 
(b) the prospectus, dated March 10, 2006 (the "Base Prospectus"), relating to
the offering of securities of the Company, which forms a part of and is included
in the Registration Statement;
 
(c) the prospectus supplement, dated May 25, 2006 (the "Final Prospectus
Supplement" and, together with the Base Prospectus and the Incorporated
Documents, the "Prospectus"), relating to the offering of the Securities;
 
(d) the documents identified on Schedule I hereto filed by the Company with the
Commission pursuant to the Securities Exchange Act of 1934 and incorporated by
reference into the Prospectus as of the date hereof (collectively, the
"Incorporated Documents");
 
(e) an executed copy of the Underwriting Agreement;
 
(f) the specimen certificate evidencing the Common Stock attached to the
certificate of Gary W. Garson, Secretary of the Company, referenced in paragraph
4 below (the "Specimen Certificate");
 
(g) the Restated Certificate of Incorporation of the Company, as certified by
the Secretary of State of the State of Delaware (the "Certificate of
Incorporation");
 
(h) the By-laws of the Company, as certified by Gary W. Garson, Secretary of the
Company (the "By-laws");
 
(i)  resolutions of the Board of Directors of the Company, adopted on April 11,
2006, and resolutions of the Special Committee thereof, adopted April 21, 2006
and May 23, 2006, in each case, as certified by Gary W. Garson, Secretary of the
Company;
 
(l) the certificate of James S. Tisch, Chief Executive Officer of the Company,
and Peter W. Keegan, Chief Financial Officer of the Company, dated the date
hereof and the certificate of Peter W. Keegan, dated the date hereof, a copy of
which is attached as Exhibit A hereto (the "Company's Certificates");
 
(m) the certificate of Gary W. Garson, Senior Vice President, General Counsel
and Secretary of the Company, dated the date hereof, a copy of which is attached
as Exhibit B hereto (the "Secretary's Certificate");
 


--------------------------------------------------------------------------------



(n) a certificate, dated May 25, 2006, and a facsimile bringdown thereof, dated
May 31, 2006, from the Secretary of State of the State of Delaware as to the
Company's existence and good standing in such jurisdiction (the "Delaware
Certificates"); and
 
(o) a certificate, dated May 25, 2006, and a facsimile bringdown thereof, dated
May 31, 2006, from the Department of State of the State of New York, certifying
that the Company is authorized to do business in the State of New York (the "New
York Certificates").
 
We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Company and such agreements,
certificates and receipts of public officials, certificates of officers or other
representatives of the Company and others, and such other documents as we have
deemed necessary or appropriate as a basis for the opinions set forth below.
 
In our examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as facsimile, electronic, certified or photostatic copies, and
the authenticity of the originals of such copies. In making our examination of
executed documents, we have assumed that the parties thereto, other than the
Company, had the power, corporate or other, to enter into and perform all
obligations thereunder and have also assumed the due authorization by all
requisite action, corporate or other, and the execution and delivery by such
parties of such documents and the validity and binding effect thereof on such
parties. As to any facts material to the opinions expressed herein that we did
not independently establish or verify, we have relied upon statements and
representations of officers and other representatives of the Company and others
and of public officials, including the facts set forth in the Company's
Certificates.
 
The opinions set forth below are subject to the following further
qualifications, assumptions and limitations:
 
(a) the opinion set forth in paragraph 1 below with respect to the valid
existence and good standing of the Company is based solely upon the Delaware
Certificates; and
 
(b) the opinion set forth in paragraph 2 below is based solely upon the New York
Certificates.
 
We do not express any opinion as to any laws other than (i) the Delaware General
Corporation Law (the "DGCL"), (ii) those laws, rules and
 


--------------------------------------------------------------------------------



regulations of the State of New York that, in our experience, are normally
applicable to transactions of the type contemplated by the Underwriting
Agreement and (iii) the federal laws of the United States of America to the
extent referred to specifically herein. Insofar as the opinions expressed herein
relate to matters governed by laws other than those set forth in the preceding
sentence, we have assumed, without having made any independent investigation,
that such laws do not affect any of the opinions set forth herein. The opinions
expressed herein are based on laws in effect on the date hereof, which laws are
subject to change with possible retroactive effect.
 
Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:
 
1. The Company is validly existing in good standing under the laws of the State
of Delaware. The Company has the corporate power and corporate authority to
carry on its business and to own, lease and operate its properties, in each case
as described in the Prospectus.
 
2. The Company is authorized to do business in the State of New York.
 
3. The Company has an authorized capitalization as set forth in the Prospectus,
and the authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in the Prospectus.
 
4. The Specimen Certificate complies in all material respects with the
applicable requirements of the Certificate of Incorporation and By-laws, the
DGCL and the New York Stock Exchange.
 
6. The holders of outstanding shares of capital stock of the Company do not have
any preemptive rights or any similar rights arising under the Certificate of
Incorporation, the By-laws or the DGCL to subscribe for the Securities as a
result of the transactions contemplated by the Underwriting Agreement.
 
7. The statements in the Base Prospectus under the headings "Description of
Loews Capital Stock," insofar as such statements purport to summarize certain
provisions of the Certificate of Incorporation, the By-laws and the DGCL, fairly
summarize such provisions in all material respects.
 
8.  The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.
 


--------------------------------------------------------------------------------



9.  The Company is not subject to registration and regulation as an "investment
company" as such term is defined in the Investment Company Act of 1940, as
amended. 
 
This opinion is furnished only to you and is solely for your benefit in
connection with the closing occurring today and the offering of the Securities,
in each case pursuant to the Underwriting Agreement. Without our prior written
consent, this opinion may not be used, circulated, quoted or otherwise referred
to for any other purpose or relied upon by, or assigned to, any other person for
any purpose, including any other person that acquires any Securities or that
seeks to assert your rights in respect of this opinion (other than your
successors in interest by means of merger, consolidation, transfer of a business
or other similar transaction).
 


     
Very truly yours,
     
   
     
     
   
     
     
   
     
     
   
     












--------------------------------------------------------------------------------





Schedule I


INCORPORATED DOCUMENTS





 
1.
Annual Report on Form 10-K of the Company for the year ended December 31, 2005.




 
2.
Quarterly Report on Form 10-Q of the Company for the period ended March 31,
2006.




 
3.
Current Report on Form 8-K of the Company filed with the Commission on January
11, 2006.




 
4.
Current Report on Form 8-K of the Company filed with the Commission on January
31, 2006.




 
5.
Current Report on Form 8-K of the Company filed with the Commission on February
16, 2006 (other than items 2.02 and 9.01, which are not incorporated by
reference in the Prospectus).




 
6.
Current Report on Form 8-K of the Company filed with the Commission on March 3,
2006.




 
7.
Current Report on Form 8-K of the Company filed with the Commission on March 8,
2006.




 
8.
Current Report on Form 8-K of the Company filed with the Commission on April 4,
2006.




 
9.
Current Report on Form 8-K of the Company filed with the Commission on April 11,
2006.




 
10.
Current Report on Form 8-K of the Company filed with the Commission on May 16,
2006.





 





--------------------------------------------------------------------------------





Exhibit A




Company’s Certificates









--------------------------------------------------------------------------------





Exhibit B




Secretary’s Certificate




--------------------------------------------------------------------------------



EXHIBIT B


Negative Assurance Letter of Skadden, Arps, Slate, Meagher & Flom LLP
 
[Subject to Opinion Committee Review]



 
May 31, 2006



Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036




    
Re:
Loews Corporation - Public Offering of
    
    
Loews common stock, par value $1.00 per share



Ladies and Gentlemen:


We have acted as special counsel to Loews Corporation, a Delaware corporation
(the "Company"), in connection with the Underwriting Agreement, dated May 25,
2006 (the "Underwriting Agreement"), among you (the "Underwriter"), the selling
stockholder named in the Underwriting Agreement (the "Selling Stockholder") and
the Company, relating to the sale by the Selling Stockholder to the Underwriter
of 21,000,000 shares (the "Securities") of the Company's Loews common stock, par
value $1.00 per share (the "Common Stock") of the Company.
 
This letter is being furnished to you pursuant to Section 6(b) of the
Underwriting Agreement.
 
In the above capacity, we have reviewed the registration statement on Form S-3
(File No. 333-132334) of the Company relating to the Securities and other
securities of the Company filed on March 10, 2006 with the Securities and
Exchange Commission (the "Commission") under the Securities Act of 1933 (the
"Securities Act") allowing for delayed offerings pursuant to Rule 415 under the
Securities Act, including the Incorporated Documents (as defined below) and the
information deemed to be a part of the registration statement as of the date
hereof pursuant to Rule 430B of the General Rules and Regulations under the
Securities Act (the "Rules and Regulations") (such registration statement, at
the time it became effective, being hereinafter referred to as the "Registration
Statement"), and (i) the prospectus, dated March 10, 2006 (the "Base
Prospectus"), relating to the offering of securities of the Company, which forms
a part of and is included in the Registration Statement and (ii) the prospectus
supplement, dated May 25, 2006 (the “Prospectus Supplement”
 


--------------------------------------------------------------------------------



and, together with the Base Prospectus and the Incorporated Documents, the
"Prospectus"), relating to the offering of the Securities, in the form filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations.  We
also have reviewed the documents identified on Schedule I hereto filed by the
Company pursuant to the Securities Exchange Act of 1934 and incorporated by
reference into the Prospectus Supplement as of the date hereof (collectively,
the "Incorporated Documents"), the "issuer free writing prospectus" (as defined
in Rule 433(h)(1) of the Rules and Regulations) identified on Schedule II hereto
relating to the Securities (the "Free Writing Prospectus") and such other
documents as we deemed appropriate. Assuming the accuracy of the representations
and warranties of the Company set forth in Section 1(d) of the Underwriting
Agreement and that the Company has not received from the Commission any notice
pursuant to Rule 401(g)(2) of the Securities Act that would prevent the use of
the Registration Statement, the Registration Statement became effective upon
filing with the Commission pursuant to Rule 462 of the Securities Act, and we
have been orally advised by the Commission that (i) no stop order suspending the
effectiveness of the Registration Statement has been issued and (ii) no
proceedings for that purpose have been instituted or are pending or threatened
by the Commission.
 
In addition, we have participated in conferences with officers and other
representatives of the Company, the general counsel of the Company,
representatives of the independent accountants of the Company, representatives
of the Underwriter, Cravath, Swaine & Moore LLP, counsel for the Underwriter and
Sullivan & Cromwell LLP, counsel for the Selling Stockholder, at which the
contents of the Registration Statement and the Prospectus, the General
Disclosure Package (as defined below) and related matters were discussed. We did
not participate in the preparation of the Incorporated Documents but have,
however, reviewed such documents and discussed the business and affairs of the
Company with officers and other representatives of the Company in the course of
the conferences referred to above. We do not pass upon, or assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement, the
Prospectus or the General Disclosure Package and have made no independent check
or verification thereof (except to the limited extent referred to in paragraph 7
of our opinion to you dated the date hereof).
 
We express no opinion or belief regarding, nor are we predicting or
guaranteeing, the outcome of any tobacco-related product liability case. We
express no opinion or belief regarding the effect of the outcome, whether
financial or otherwise, of any tobacco-related product liability case on the
Company or the Common Stock.
 


--------------------------------------------------------------------------------





 
On the basis of the foregoing, (i) the Registration Statement, as of March 10,
2006 and as of the date of the Prospectus Supplement, and the Prospectus, as of
the date of the Prospectus Supplement, appeared on their face to be
appropriately responsive in all material respects to the requirements of the
Securities Act and the Rules and Regulations (except that in each case we do not
express any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom
or the exhibits to the Registration Statement) and (ii) no facts have come to
our attention that have caused us to believe that the Registration Statement, as
of March 10, 2006 and as of the date of the Prospectus Supplement, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
or that the Prospectus, as of the date of the Prospectus Supplement and as of
the date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (except that in each case we do not express any view as to the
financial statements, schedules and other financial information included or
incorporated by reference therein or excluded therefrom or the statements
contained in the exhibits to the Registration Statement). In addition, on the
basis of the foregoing, no facts have come to our attention that have caused us
to believe that the General Disclosure Package, as of the Applicable Time,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading (except that we do not
express any view as to the financial statements, schedules and other financial
information included or incorporated by reference therein or excluded therefrom
or the statements contained in the exhibits to the Registration Statement.
 
As used herein, "Applicable Time" means 5:00 p.m. (Eastern time) on May 25, 2006
and "General Disclosure Package" means the Free Writing Prospectus, the
Incorporated Documents and the Base Prospectus, all considered together.
 
In addition, based on the foregoing, we confirm to you that the Prospectus
Supplement has been filed with the SEC within the time period required by Rule
424 of the Rules and Regulations.
 
This letter is furnished only to you and is solely for your benefit in
connection with the closing occurring today and the offering of the Securities,
in each case pursuant to the Underwriting Agreement. Without our prior written
consent, this letter may not be used, circulated, quoted or otherwise referred
to for any other purpose or relied upon by, or assigned to, any other person for
any purpose, including any other person that acquires Securities or that seeks
to assert
 


--------------------------------------------------------------------------------



your rights in respect of this letter (other than your successors in interest by
means of merger, consolidation, transfer of a business or other similar
transaction).
 


 
     
Very truly yours,
     
   
     
     
   
     
     
   
     
     
   
     












--------------------------------------------------------------------------------





Schedule I


INCORPORATED DOCUMENTS


1. Annual Report on Form 10-K of the Company for the year ended December 31,
2005.


2. Quarterly Report on Form 10-Q of the Company for the period ended March 31,
2006.


3. Current Report on Form 8-K of the Company filed with the Commission on
January 11, 2006.


4. Current Report on Form 8-K of the Company filed with the Commission on
January 31, 2006.


5. Current Report on Form 8-K of the Company filed with the Commission on
February 16, 2006 (other than items 2.02 and 9.01, which are not incorporated by
reference in the Prospectus).


6. Current Report on Form 8-K of the Company filed with the Commission on March
3, 2006.


7. Current Report on Form 8-K of the Company filed with the Commission on March
8, 2006.


8. Current Report on Form 8-K of the Company filed with the Commission on April
4, 2006.


9. Current Report on Form 8-K of the Company filed with the Commission on April
11, 2006.


10. Current Report on Form 8-K of the Company filed with the Commission on May
16, 2006.


 


--------------------------------------------------------------------------------



EXHIBIT C
 
[Letterhead of Loews Corp]
 



 
May 31, 2006



Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036




    
Re:
Loews Corporation - Public Offering of Loews common stock,
    
    
par value $1.00 per share



Ladies and Gentlemen:


I have acted as counsel to Loews Corporation (the "Company") in connection with
the sale by Joan H. Tisch (the "Selling Stockholder") of 21,000,000 shares (the
"Shares") of the Company's Loews common stock, par value $1.00 per share (the
"Loews Common Stock") pursuant to the terms of the Underwriting Agreement dated
May 25, 2006 (the "Underwriting Agreement") between the Company, the Selling
Stockholder and Morgan Stanley & Co. Incorporated as the underwriter (the
"Underwriter"). Capitalized terms used but not defined herein are used as
defined in the Underwriting Agreement.


In that connection, I, or attorneys under my supervision, have reviewed and
examined: (i) the Registration Statement; (ii) the base prospectus, dated March
10, 2006, relating to the offering of securities of the Company, which forms a
part of and is included in the Registration Statement (the "Base Prospectus");
(iii) the prospectus supplement, dated May 25, 2006 (the "Prospectus
Supplement"), relating to the offering of the Shares (together with the Base
Prospectus and the Incorporated Documents, the "Final Prospectus"); (iv) the
"issuer free writing prospectus" (as defined in Rule 433(h)(1) of the Rules and
Regulations), dated May 25, 2006, identified on Schedule II hereto relating to
the Securities (the "Free Writing Prospectus"); (v) the Restated Certificate of
Incorporation of the Company, as amended through the date hereof; (vi) the
By-laws of the Company, as amended through the date hereof; (vii) a specimen
certificate representing the Loews Common Stock; and (viii) the resolutions of
the Board of Directors of the Company relating to the issuance of the Loews
Common Stock. I have also reviewed the documents identified on Schedule I hereto
filed by the Company pursuant to the Securities Exchange Act of 1934 and
incorporated by reference into the Prospectus Supplement as of the date hereof
(collectively, the "Incorporated Documents") and such other corporate records,
certificates and other documents as I have considered necessary for the purposes
of rendering this opinion.


As used herein, "Disclosure Package" means the Base Prospectus, the Free Writing
Prospectus and the Incorporated Documents, all considered together.


--------------------------------------------------------------------------------





In rendering this opinion, I have relied with your consent: (a) as to matters of
fact, on certificates and assurances of responsible officers of the Company and
public officials and (b) as to opinions involving the Material Subsidiaries and
their respective subsidiaries, on opinions of the general counsels of each
Material Subsidiary. I have with your consent also assumed the legal capacity of
all natural persons, the genuineness of all signatures, the authenticity of all
documents submitted to me as originals and the conformity to original documents
of all documents submitted to me as copies.


Based on and subject to the foregoing and the other limitations, qualifications
and exceptions set forth herein, I am of the opinion that:


(i) the Company is validly existing as a corporation in good standing under the
laws the State of Delaware, with full corporate power and authority to own or
lease, as the case may be, and to operate its properties and conduct its
business as described in the Disclosure Package and the Final Prospectus, and is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each jurisdiction which requires such qualification, except
where the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;


(ii) each of the Material Subsidiaries is validly existing as a corporation or a
limited partnership in good standing under the laws of the jurisdiction in which
it is chartered or organized, with full power (corporate or other) and authority
to own or lease, as the case may be, and to operate its properties and conduct
its business as described in the Disclosure Package and the Final Prospectus,
and is duly qualified to do business as a foreign corporation or limited
partnership and is in good standing under the laws of each jurisdiction which
requires such qualification, except where the failure to be so qualified could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;


(iii) all the outstanding shares of capital stock or limited partnership
interests, as the case may be, of each Material Subsidiary have been duly and
validly authorized and issued and, in the case of capital stock, are fully paid
and nonassessable, and, except to the extent otherwise set forth in the
Disclosure Package and the Final Prospectus, all outstanding shares of capital
stock or limited partnership interests, as the case may be, of the Material
Subsidiaries are owned by the Company either directly or through wholly owned
subsidiaries free and clear of any perfected security interest and, to my
knowledge, after due inquiry, any other security interest, claim, lien or
encumbrance;


(iv) except as set forth in the Disclosure Package and the Final Prospectus, to
my knowledge, no options, warrants, preemptive rights or other rights to
purchase from the Company, agreements or other obligations of the Company to
issue, or rights to require the Company to convert any obligations into or
exchange any securities for, shares of the Loews Common Stock are outstanding;


(v) to my knowledge, there is no pending or threatened action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries or its or their
property of a character required to be disclosed


--------------------------------------------------------------------------------



in the Registration Statement which is not adequately disclosed in the
Disclosure Package and the Final Prospectus, and there is no franchise, contract
or other document of a character required to be described in the Registration
Statement or Final Prospectus, or to be filed as an exhibit thereto, which is
not described or filed as required.


(vi) none of the transactions contemplated by the Underwriting Agreement, or the
fulfillment of the terms of the Underwriting Agreement will conflict with,
result in a breach or violation of, or the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or its Material
Subsidiaries pursuant to, (i) the charter or by-laws of the Company or of its
Material Subsidiaries that are corporations or the certificate of formation or
operating agreement of any Material Subsidiary that is a limited partnership,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its Material Subsidiaries is a party
or bound or to which its or their property is subject, or (iii) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
its Material Subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or its Material Subsidiaries or any of its or their properties, except,
with respect to clauses (ii) and (iii) above, for such conflicts, breaches,
violations or impositions that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;


(vii) to my knowledge, other than the rights of the Selling Stockholder pursuant
to the Letter Agreement, dated as of May 25, 2006, between the Selling
Stockholder and the Company, with respect to the sale of the Shares, no holders
of securities of the Company have rights to the registration of such securities
under the Registration Statement;


(viii) although I have not independently verified the accuracy, completeness or
fairness of the statements made or included in the Registration Statement or the
Final Prospectus and I take no responsibility therefor, I have no reason to
believe that on March 10, 2006 the Registration Statement contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein not misleading or
that the Final Prospectus as of the date of the Prospectus Supplement or on the
Closing Date included or includes any untrue statement of a material fact or
omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (in each case, other than the financial statements and other
financial information contained therein, as to which I express no opinion);


(ix) although I have not independently verified the accuracy, completeness or
fairness of the statements made or included in the Disclosure Package and I take
no responsibility therefor, I have no reason to believe that the Disclosure
Package, as of the Execution Time, when taken as a whole, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (other than the financial statements and
other financial information contained therein, as to which I express no
opinion); and
 
 

--------------------------------------------------------------------------------





(ix) no consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the performance by
the Company of its obligations under the Underwriting Agreement, except such as
have been obtained under the Act and such as may be required to be obtained by
the Company under the blue sky laws of any jurisdiction in connection with the
purchase from the Selling Stockholder and distribution of the Shares by the
Underwriter in the manner contemplated in the Underwriting Agreement and in the
Final Prospectus and such other approvals as have been obtained.


I am expressing no opinion regarding, nor am I predicting or guaranteeing the
outcome of, any tobacco-related product liability case or insurance-related case
and I am expressing no opinion regarding the effect of the outcome, whether
financial or otherwise, of any tobacco-related product liability case or
insurance-related case on the Company or the Loews Common Stock.


I do not purport herein to cover the application of state blue sky or securities
laws to the sale of the Loews Common Stock.


I am a member of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the General Corporation Law of the
State of Delaware and the federal securities laws of the United States.


This opinion is rendered only to you and solely for your benefit in connection
with the above transaction. This opinion may not be relied upon by you for any
other purpose, or relied upon by any other person, entity, firm or corporation
for any purpose without my prior written consent. The opinions contained herein
are limited to the matters expressly stated herein, and no opinion may be
inferred or implied beyond the matters expressly stated herein.


     
   
Yours truly,
     
   
     
     
   
     
     
   
Gary W. Garson
     
   
Senior Vice President
     
   
General Counsel and Secretary












--------------------------------------------------------------------------------





EXHIBIT D


Schedule I


INCORPORATED DOCUMENTS


1. Annual Report on Form 10-K of the Company for the year ended December 31,
2005.


2. Quarterly Report on Form 10-Q of the Company for the period ended March 31,
2006.


3. Current Report on Form 8-K of the Company filed with the Commission on
January 11, 2006.


4. Current Report on Form 8-K of the Company filed with the Commission on
January 31, 2006.


5. Current Report on Form 8-K of the Company filed with the Commission on
February 16, 2006 (other than items 2.02 and 9.01, which are not incorporated by
reference in the Prospectus).


6. Current Report on Form 8-K of the Company filed with the Commission on March
3, 2006.


7. Current Report on Form 8-K of the Company filed with the Commission on March
8, 2006.


8. Current Report on Form 8-K of the Company filed with the Commission on April
4, 2006.


9. Current Report on Form 8-K of the Company filed with the Commission on April
11, 2006.


10. Current Report on Form 8-K of the Company filed with the Commission on May
16, 2006.
 
 

--------------------------------------------------------------------------------



2


Schedule II


FREE WRITING PROSPECTUS



 
1.
Final Term Sheet related to the Shares, dated May 25, 2006, filed with the
Commission under Rule 433 under the Securities Act on May 26, 2006.


--------------------------------------------------------------------------------



3
 
EXHIBIT D 
 
[Letterhead of Lorillard]
 
May 31, 2006
 
      Morgan Stanley & Co. Incorporated
      1585 Broadway
      New York, New York 10036


Ladies and Gentlemen:
 
I am Senior Vice President, Legal and External Affairs, General Counsel and
Secretary of Lorillard Tobacco Company, a Delaware corporation and a wholly
owned subsidiary of Lorillard, Inc. (collectively, the “Company”). I have acted
as counsel for the Company in connection with the purchase by you from Joan H.
Tisch (the “Selling Stockholder”) of 21,000,000 shares of Loews Common Stock,
par value $1.00 per share (the “Shares”), of Loews Corporation (“Parent”), a
Delaware corporation and parent corporation of Lorillard, Inc., pursuant to the
Underwriting Agreement, dated May 25, 2006, among you, the Selling Stockholder
and the Parent (the “Underwriting Agreement’). This letter is being delivered to
you pursuant to Section 6(d) of the Underwriting Agreement.
 
I have examined: (1) the Registration Statement on Form S-3, as amended (such
Registration Statement, including the documents incorporated by reference
therein, at the time it became effective, being hereinafter called the
“Registration Statement”) filed by Parent under the Securities Act of 1933, as
amended (the “Act”); (2) the basic prospectus dated March 10, 2006, including
the documents incorporated by reference therein (the “Basic Prospectus”); (3)
the final prospectus supplement dated May 25, 2006, (the “Final Prospectus” and,
together with the Basic Prospectus, being hereinafter called the “Prospectus”),
filed by Parent pursuant to Rule 424(b); and (4) the "issuer free writing
prospectus" (as defined in Rule 433(h)(1) of the Rules and Regulations), dated
May 25, 2006, identified on Schedule I hereto relating to the Securities (the
"Free Writing Prospectus" and together with the Basic Prospectus, as amended and
supplemented to the Execution Time, being hereinafter called the “Disclosure
Package”).
 
In addition, I have examined certain records of the Company relating to the
matters covered by the opinions set forth in the numbered paragraphs below and
have made such other investigations as I have deemed necessary in connection
with the opinion hereinafter set forth. I have relied, to the extent I deem such
reliance proper, upon certain factual representations made in certificates given
by officers of the Company in answer to inquiries.
 
As we have discussed, while I have general supervisory responsibility for all
legal matters involving the Company, I must rely extensively on various
attorneys at the Company and various outside law firms which handle particular
matters for the Company. Accordingly, my personal knowledge of a significant
number of cases and
 


--------------------------------------------------------------------------------



4
 
other matters is substantially limited. The opinions contained in this letter
merely constitute expressions of my professional judgment regarding the matters
of law addressed herein. I am expressing no opinion regarding, nor am I
predicting or guaranteeing, the outcome of any tobacco-related product liability
case. Further, I am expressing no opinion regarding the effect of the outcome,
whether financial or otherwise, of any tobacco-related product liability case on
the Company or the Shares. For purposes of the opinion in the first numbered
paragraph below, I have consulted with such other attorneys at the Company and
outside counsel as I have deemed appropriate.
 
In rendering my opinion, I have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of all documents
submitted to me as originals, the conformity to original documents of documents
submitted to me as certified, facsimile, conformed, electronic or photostatic
copies and the authenticity of the originals of such copies. As to all questions
of fact material to this opinion that have not been independently established, I
have relied upon certificates or comparable documents, and oral and written
statements and representations, of government officials and other officers and
representatives of the Company and Parent and, in certain instances, written
statements of the Underwriters and upon the representations and warranties of
Parent and, in certain instances, the Underwriters, contained in the
Underwriting Agreement. I have not independently verified such information and
assumptions.
 
I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary. This opinion is limited to the federal law
of the United States of America, the laws of the State of North Carolina and the
General Corporate Law of Delaware. I disclaim any opinion as to any statute,
rule, regulation, ordinance, order or other promulgation of any other
jurisdiction or of any regional or local governmental body.
 
On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth above, I am of the opinion
that:
 
1. To the best of my knowledge, the statements set forth
 
(A) in the Parent’s Annual Report on Form 10-K for the year ended December 31,
2005 (“Annual Report”) under the headings “Business -- Lorillard, Inc. --
Legislation and Regulation,” “Business -- Lorillard, Inc. -- Federal
Regulation,” “Business -- Lorillard, Inc. -- State and Local Regulation,”
together with “Business - Lorillard, Inc. -- Advertising and Marketing,” when
considered in their entirety; and
 
(B) in the Annual Report under the headings “Legal Proceedings -- Tobacco
Related” and “Notes to Consolidated Financial Statements -- Note 20. Legal
Proceedings -- Tobacco Related” and in Exhibit 99.01 to the Annual Report
together with the statements in the Parent’s Quarterly Report on Form 10-Q for
the quarter ended March 31, 2006 (“Quarterly Report”) under the headings
 


--------------------------------------------------------------------------------



5
 
“Notes to Consolidated Condensed Financial Statements -- Note 12. Legal
Proceedings -- Tobacco Related” and “Part II. Other Information. Item 1. Legal
Proceedings. 2. Tobacco Related”, when considered in their entirety,
 
incorporated by reference into the Registration Statement, the Disclosure
Package and the Prospectus constitute a complete and accurate summary in all
material respects of the matters referred to therein;
 

 
2.
To the best of my knowledge, there is no pending or threatened action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries or its or their
property of a character required to be disclosed in the Registration Statement
which is not adequately disclosed in the Disclosure Package and the Prospectus,
and there is no franchise, contract or other document of a character required
involving the Company or any of its subsidiaries required to be described in the
Registration Statement or Prospectus, or to be filed as an exhibit thereto,
which is not described or filed as required; and

 

 
3.
Neither the sale of the Shares by the Selling Stockholder, nor the consummation
of any other of the transactions herein contemplated nor the fulfillment of the
terms hereof will conflict with, result in a breach or violation of or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or its subsidiaries pursuant to, (i) the charter or by-laws of the
Company or its subsidiaries, (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject,
or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or its subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or its subsidiaries or any of its or their
properties, except, with respect to clauses (ii) and (iii) above, for such
conflicts, breaches, violations or impositions that could not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the financial condition, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business.

 
In addition, although I have not independently verified the accuracy,
completeness or fairness of the statements made or included in the Registration
Statement, the Disclosure Package or the Prospectus and take no responsibility
therefor, except as and to the extent set forth in paragraph 1 above, I have no
reason to believe that the Registration Statement (except for the financial
statements, other than the portions of Note 20 to the Consolidated Financial
Statements in the Annual Report and Note 12 to
 


--------------------------------------------------------------------------------



6
 
the Consolidated Condensed Financial Statements in the Quarterly Report referred
to above, and other information of an accounting or financial nature included
therein, as to which I do not express any view), to the extent it relates to the
Company, at the time it became effective, contained any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements therein not misleading, that the Disclosure Package, as of the
Execution Time, when taken together as a whole, (except for the financial
statements, other than the portions of Note 20 to the Consolidated Financial
Statements in the Annual Report and Note 12 to the Consolidated Condensed
Financial Statements in the Quarterly Report referred to above, and other
information of an accounting or financial nature included therein, as to which I
do not express any view), to the extent it relates to the Company, includes any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or that the Prospectus, (except for
the financial statements, other than the portions of Note 20 to the Consolidated
Financial Statements in the Annual Report and Note 12 to the Consolidated
Condensed Financial Statements in the Quarterly Report referred to above, and
other information of an accounting or financial nature included therein, as to
which I do not express any view), to the extent it relates to the Company, as of
its date or the date hereof included or includes any untrue statement of a
material fact or omitted or omits to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
 
This opinion letter is rendered to you in connection with the above described
transactions and I specifically do not render any opinions pertaining to any
matter not expressly stated herein. This opinion letter may not be relied upon
by you for any other purpose, or relied upon by, or furnished to, any other
person, firm or corporation without my prior written consent. The opinions
contained herein are limited to the matters expressly stated herein, and no
opinion may be inferred or implied beyond the matters expressly stated herein.
 
     
Very truly yours,
     
   
     
     
   
     
     
   
     
     
   
     



 


--------------------------------------------------------------------------------



7


Schedule I


FREE WRITING PROSPECTUS
 
1.
Final Term Sheet related to the Shares, dated May 25, 2006, filed with the
Commission under Rule 433 under the Securities Act on May 26, 2006.

 






--------------------------------------------------------------------------------





EXHIBIT E


[Letterhead of Sullivan & Cromwell LLP]




May 31, 2006
Morgan Stanley & Co. Incorporated,
1585 Broadway,
New York, New York 10036


Dear Ladies and Gentlemen:
 
We have acted as counsel to Joan H. Tisch (the “Selling Stockholder”) in
connection with the sale by the Selling Stockholder to you of 21,000,000 shares
(the “Shares”) of Loews Common Stock, par value $1.00 per share (the “Common
Stock”), of Loews Corporation, a Delaware corporation (the “Company”), pursuant
to an underwriting agreement (the “Underwriting Agreement”), dated May 25, 2006,
among the Company, the Selling Stockholder and you. This letter is being
furnished to you pursuant to Section 6(h) of the Underwriting Agreement.
 
We have examined such records, certificates and other documents, and such
questions of law, as we have considered necessary or appropriate for the
purposes of this letter. Upon the basis of such examination, it is our opinion
that, assuming that you acquire your interest in the Shares without notice of
any adverse claim (within the meaning of Section 8-105 of the New York Uniform
Commercial Code (the “UCC”)), that you make payment for the Shares as provided
in the Underwriting Agreement and that such Shares are credited to your
securities account maintained with The Depository Trust Company, you will have
acquired a valid security entitlement (within the meaning of Section 8-102(a)(7)
of the UCC) to such Shares, and no action based on an adverse claim (within the
meaning of Section 8-105 of the UCC) to such Shares may be asserted against you
with respect to such security entitlement.
 
The foregoing opinion is limited to the Federal laws of the United States and
the laws of the State of New York, and we are expressing no opinion as to the
effect of the laws of any other jurisdiction.
 
In rendering the foregoing opinion, we have relied as to certain matters upon
information obtained from public officials, officers of the Company and other
sources believed by us to be responsible, and we have assumed that the
signatures on all documents examined by us are genuine, an assumption which we
have not independently verified.
 
This letter is furnished by us solely for your benefit in connection with the
transactions referred to in the Underwriting Agreement and may not be used,
circulated, quoted or otherwise referred to for purpose or relied upon by, or
assigned to, any other person for any purpose without our prior written consent.
 


     
Very truly yours,
     
   
     



 







--------------------------------------------------------------------------------





SCHEDULE I
 
Underwriting Agreement dated May 25, 2006.
 
Registration Statement No. 333-132334.
 
Representative(s): Morgan Stanley & Co. Incorporated
 
Title, Purchase Price and Description of Securities:
 
Title: Loews Common Stock
 
Number of Securities to be sold by the Selling Stockholder: 21,000,000
 
Price per Share to the Underwriters - total: $33.50
 
Other provisions:
 
Closing Date, Time and Location: May 31, 2006 at 10:00 a.m. at the offices of
Cravath, Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York, New
York, 10019.
 
Information provided for purposes of Section 8(c):
 
(i) the last paragraph on the cover page of the Final Prospectus regarding sales
by the Underwriters of the Securities and (ii) in the Final Prospectus under the
heading “Underwriting,” (a) the language in the first paragraph regarding the
Underwriters and their respective participation in the sale of the Securities;
(b) the third paragraph regarding sales by the Underwriters of the Securities;
and (c) the seventh and eighth paragraphs related to stabilization and syndicate
covering transactions.
 
Address for notices pursuant to Section 12:


            Morgan Stanley & Co. Incorporated
            1585 Broadway
            New York, New York 10036
            Fax no.: (212-761-0260)
            Attention of: General Counsel
 


 


--------------------------------------------------------------------------------



2
 
SCHEDULE II
 

   
Number of
Underwriters
 
Securities to be Purchased
Morgan Stanley & Co. Incorporated
 
21,000,000
            Total. . . . . . . . .
 
21,000,000





--------------------------------------------------------------------------------



3
 
SCHEDULE III
 
Schedule of Free Writing Prospectuses included in the Disclosure Package


1. Free writing prospectus, dated May 25, 2006, relating to the pricing terms of
the Securities.




--------------------------------------------------------------------------------



4
 
SCHEDULE IV
 
Schedule of other information included in the Disclosure Package


Not applicable







--------------------------------------------------------------------------------







